Citation Nr: 0122389	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  01-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the VA Regional 
Office (the RO) in Manila, the Republic of the Philippines, 
which determined that the claimant was not entitled to VA 
death benefits because her deceased husband lacked status as 
a veteran.  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the deceased had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant's deceased spouse have 
not been met.  38 U.S.C.A. §§ 101(2), 107(b), 1310, 1541 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 
(4), 3.6, 3.8, 3.9(a), 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The Board notes 
that the present matter has not been subject to the well-
grounded claim requirement, and thus those provisions of the 
VCAA relating to the elimination of that requirement are 
moot.

Other pertinent salient features of the VCAA are paraphrased 
below, and impose the following obligations upon the 
Secretary:

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application.  38 U.S.C.A. § 
5102.

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b)(1).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to  the claim.  38 U.S.C.A. § 
5103A(b)(2).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

(8) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate.  38 U.S.C.A. § 
5103A(g).

(9) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107(a).

VA has recently issued final regulations to implement the 
statutory changes of the VCAA.  66 Fed. Reg. 45620 et seq. 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments to 
3.156(a), 3.159(c) and 3.159(c)(4)(iii) pertaining to 
reopening previously denied claims are not applicable in this 
case.  The amendments otherwise "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. At 45629.  

The Board finds that the requirements of the VCAA and 
implementing regulations have clearly been satisfied in this 
matter.  Unlike many questions subject to appellate review, a 
claim to establish qualifying service for purposes of basic 
eligibility for VA benefits, by its very nature, has an 
extremely narrow focus.  The RO, in the denial notification 
letter of August 2000, the statement of the case issued in 
March 2001, and the supplemental statement of the case issued 
in May 2001, has set forth the law and facts in a fashion 
that clearly and adequately informed the appellant of the 
very limited and specific type of evidence needed to 
substantiate her claim.

The RO has previously secured a report from the appropriate 
service department, which advised that the appellant's late 
husband had no qualifying service as a member of the 
Philippine Commonwealth Army or recognized guerrilla service 
with the U.S. Armed Forces.  The appellant has neither 
submitted nor made reference to any additional records which 
would tend to rebut the report of the service department.  It 
appears clear, therefore, that there plainly is no 
outstanding Federal Government record that could substantiate 
the claim.  There just as plainly is no reasonable 
possibility that there is any other evidence that could 
substantiate the claim by establishing qualifying service.  
Given the circumstances of this matter, the Board cannot find 
any basis under the VCAA to defer adjudication.  Moreover, it 
appears equally clear that the implementing regulations which 
were issued under the VCAA do not change the picture in this 
matter, since they affect only VA notice and development 
procedures, and not the underlying substantive law as to 
basic eligibility for VA benefits.  66 Fed. Reg. 45620 et 
seq. (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
her as to the evidence needed, and in obtaining evidence 
pertaining to her claim, under both former law and the new 
VCAA.  38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  The 
Board therefore finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
supra.

II.  Facts and Analysis

The appellant contends that her deceased husband served in 
the Philippine Army when it was called into service by the 
United States Armed Forces.  

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2000).  The law also authorizes payment of a pension to a 
veteran who has the requisite service.  38 U.S.C.A. § 1521 
(West 1991).  Similarly, benefits may be payable to the 
surviving spouse of a veteran whose death was service 
connected, pursuant to 38 U.S.C.A. § 1310, and non-service-
connected death pension is payable to the surviving spouse of 
a veteran of certain wartime service, under 38 U.S.C.A. 
§ 1541.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2000).  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2000)

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  38 C.F.R. § 3.203(a) (2000).  
38 C.F.R. § 3.203(a) was amended effective April 2001 to 
authorize VA to accept photocopies of service documents if 
they are certified to be true copies acceptable to VA by an 
accredited agent, attorney or service organization 
representative who has successfully completed VA-prescribed 
training on military records.  66 Fed. Reg. 19857, 19858 
(April 18, 2001).  This amendment would not affect the 
outcome of this case as it merely allows VA to accept copies 
of service documents submitted by authorized trained agents 
and representatives.  This is not the case here, as the 
documents submitted were submitted by the appellant and not a 
trained agent.  There is no prejudice to the appellant in the 
Board's consideration of this appeal without first referring 
it to the RO for readjudication under the amended 38 C.F.R. 
§ 3.203.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In the present case, the appellant submitted a VA Form 21-
534, Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child, in November 1999, along with a death certificate 
showing her spouse's death in 1988, marriage license, and 
certificate of honorable discharge from the Philippine Army.  
The threshold matter of qualifying status as the survivor of 
a veteran must be resolved before substantive entitlement may 
be addressed.

In December 1999 the RO received certification from the U.S. 
Army Reserve Personnel Center in St. Louis, Missouri, that 
the decedent had no recognized service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
The Board acknowledges the appellant's contention that the 
documents she submitted in support of her claim, which 
include a certificate of recognition signed by President 
Clinton, a list of Bronze Star Medal recipients, and a list 
of recipients of the Military Merit Medal, indicate that her 
late husband served with the U.S. Armed Forces.  However, the 
Court of Appeals for Veterans Claims has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

"Service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, supra.  In cases for VA benefits where the 
requisite veteran status is at issue, the relevant question 
is whether the claimant has qualifying service under title 38 
of the United States Code and the regulations promulgated 
pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Where service department certification is 
required, see 38 C.F.R. § 3.203(c), the service department's 
decision on such matters is conclusive and binding upon VA.  
Thus, if the United States service department refuses to 
verify the decedent's claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria, supra.

In short, under 38 C.F.R. §§ 3.9 and 3.203, Philippine 
service members are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service.  See Duro, supra; see also Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).  The Board notes that 
the proper course for the applicant who believes there is a 
reason to dispute the report of the service department or the 
contents of military records is to pursue such disagreement 
with the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994). 

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
have been received to warrant recertification.  See 
Sarmiento, supra.  Accordingly, the Board finds that VA has 
fulfilled its duty under 38 C.F.R. § 3.203(c).  

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the decedent was not a "veteran" for purposes of 
eligibility for VA benefits.  Therefore, the appellant's 
claim of eligibility for VA benefits, as the surviving spouse 
of the decedent, must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994), 38 C.F.R. 
§ 3.1(y)(1).


ORDER

Because the appellant's deceased husband was not a veteran 
for purposes of VA benefits, basic eligibility for VA death 
benefits is not demonstrated, and the appeal is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

